     Case 3:20-cv-01067-LAB-MSB Document 7 Filed 07/01/20 PageID.56 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11     ABACUS DATA SYSTEMS, INC.                  Case No.: 20cv1067-LAB (MSB)
12                                   Plaintiff,
                                                  ORDER OF DISMISSAL
13     v.
14     WEALTHCOUNSEL, LLC, et al.
15                              Defendants.
16
17          Plaintiff Abacus Data Systems, Inc. filed this action, bringing state law claims
18   and relying on diversity as the only basis for jurisdiction. Abacus alleged that it is
19   a California corporation with its principal place of business in California, but it failed
20   to allege the citizenship of Defendant Wealthcounsel, LLC. Specifically, it failed to
21   allege the citizenship of Wealthcounsel’s owners or members. See Johnson v.
22   Columbia Properties Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006) (limited
23   liability company is a citizen of every state of which its owners or members are
24   citizens).
25          The Court, carrying out its obligation to confirm its own jurisdiction, sua
26   sponte if necessary, see Mt. Healthy City School Dist. Bd. of Ed. v. Doyle, 429 U.S.
27   274, 278 (1978), ordered Abacus to show cause why this action should not be
28   dismissed for lack of jurisdiction. As the party invoking the Court’s jurisdiction,

                                                  1
                                                                                       20cv1067
     Case 3:20-cv-01067-LAB-MSB Document 7 Filed 07/01/20 PageID.57 Page 2 of 3



 1   Abacus bears the burden of pleading it; until it does, jurisdiction is presumed to be
 2   lacking. See Kokkkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377 (1994).
 3         The Supreme Court has made clear that the Court must confirm its own
 4   jurisdiction before proceeding to the merits. See Steel Co. v. Citizens for a Better
 5   Environment, 523 U.S. 83, 93–94 (1998). And as a practical matter, confirming
 6   jurisdiction early helps prevent wasted effort and needless expense and delay.
 7   Regrettably, courts’ mistaken belief that they were acting within their jurisdiction
 8   has sometimes resulted in cases proceeding for years before the defect is
 9   discovered and the action necessarily dismissed. See Rainero v. Archon Corp.,
10   844 F.3d 832, 841 (9th Cir. 2016).
11         Specifically, the Court ordered Abacus to either file an amended complaint
12   alleging the citizenship of all of Wealthcounsel’s owners or members, or file a
13   memorandum of points and authorities showing that jurisdiction was adequately
14   pled. The Court cautioned Abacus that if it failed to show cause as ordered, this
15   action would be dismissed without prejudice for lack of jurisdiction.
16         Abacus filed an amended complaint. But instead of alleging the citizenship
17   of all of Wealthcounsel’s owners or members, as ordered, it alleges that it
18   conducted    a   “reasonable    factual   investigation”   into   the   citizenship   of
19   Wealthcounsel’s members. (First Am. Compl., ¶6.). The investigation included
20   consultation with Defendant’s counsel regarding the residence of Wealthcounsel’s
21   members, as well as internet searches and searches of other public records. This
22   investigation, it says, “has not revealed that any members are citizens of
23   California.” Therefore, Abacus alleges on information and belief that none of
24   Wealthcounsel’s members are citizens of California.
25         The Ninth Circuit has considered and rejected the adequacy of similar
26   allegations. In Kanter v. Warner-Lambert, 265 F.3d 853, 857 (9th Cir. 2001), it
27   explained that, absent unusual circumstances, a plaintiff “should be able to allege
28   affirmatively the actual citizenship of the relevant parties.” In that case, the party

                                               2
                                                                                     20cv1067
     Case 3:20-cv-01067-LAB-MSB Document 7 Filed 07/01/20 PageID.58 Page 3 of 3



 1   invoking the court’s jurisdiction had not affirmatively alleged the citizenship of
 2   corporate defendants; rather, “it merely alleged that they were not citizens of
 3   California.” Id.
 4          At most, Abacus is able to allege that it is not aware of any facts that would
 5   destroy diversity, and that the facts it is presently aware of are consistent with
 6   diversity jurisdiction as Abacus understands it. This is not enough to invoke the
 7   Court’s jurisdiction. See Bell Atlantic v. Twombly, 550 U.S. 544, 545 (2007)
 8   (holding that allegations must go beyond merely being consistent with entitlement
 9   to relief).
10          Even if Abacus were granted leave to amend again, there is no reason to
11   think it could do so successfully. This is not one of the unusual cases where facts
12   about a defendant’s citizenship are within its exclusive control, and where
13   jurisdiction is likely to be confirmed shortly after the defendant answers. Compare
14   Carolina Cas. Ins. Co. v. Team Equipment, Inc., 741 F.3d 1082, 1087–88 (9th Cir.
15   2014). The amended complaint suggests that Wealthcounsel has many members
16   and may not itself know the citizenship of them all. If even one of them is a
17   California citizen, or is non-diverse for some other reason,1 diversity is lacking.
18           This action is DISMISSED WITHOUT PREJUDICE for failure to invoke the
19   Court’s jurisdiction.
20          IT IS SO ORDERED.
21   Dated: July 1, 2020
22
23                                            Honorable Larry Alan Burns
                                              Chief United States District Judge
24
25
26   1
       Certain categories of persons destroy complete diversity in every case where
27   they appear. See, e.g., Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826,
     829 (1989) (characterizing U.S. citizen domiciled abroad as a “jurisdictional
28   spoiler”).

                                               3
                                                                                   20cv1067
